Citation Nr: 0922683	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-01 292	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1972 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

The Board notes that although the Veteran filed a notice of 
disagreement (NOD) in December 1972, no subsequent action on 
his appeal was taken at that time.  In a letter dated in 
November 2001, the Veteran's then-representative informed the 
RO that a timely NOD had been filed, but that no appropriate 
action had been taken to process the appeal.  The RO agreed 
with the representative's characterization of the record and 
issued a statement of the case (SOC) in January 2002.  The 
Veteran then perfected his appeal by submitting a timely 
Substantive Appeal (VA Form 9), and the case was referred to 
the Board for appellate review.

In April 2004, the Board remanded the Veteran's appeal.  
While the Board at that time found that a new claim of 
service connection for posttraumatic stress disorder (PTSD) 
was inextricably intertwined with the current claim to reopen 
service connection for an acquired psychiatric disorder, that 
finding was in error.  Accordingly, Board adjudication of the 
current appeal may go forward regardless of whether the 
Veteran perfects an appeal to the RO's September 2008 denial 
of his claim of service connection for PTSD.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1966, the 
RO determined that service connection for an acquired 
psychiatric disorder, claimed as emotionally unstable 
personality, was not warranted, on the basis that the claimed 
condition was considered to be a constitutional or 
developmental abnormality, and therefore was not a disability 
under the law.

2.  Evidence added to the record since the final June 1966 RO 
denial bears directly on the issue on appeal and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the competent and credible evidence 
is against finding that an acquired psychiatric disorder was 
present in-service, a psychosis manifested itself to a 
compensable degree in the first post-service year, or that an 
acquired psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (1994).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active service nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

Initially, as to the Veterans Claims Assistance Act of 2000 
(VCAA), the Board notes that in the decision below the Board 
has reopened the Veteran's claim for service connection for 
an acquired psychiatric disorder, and therefore, regardless 
of whether the requirements of Kent v. Nicholson, 
20 Vet. App. 1 (2006), have been met in this case, no harm or 
prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they 
pertain to new and material evidence have been complied with, 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board observes that the Veteran's claim for service 
connection for an acquired psychiatric disorder was 
previously considered and denied by the RO in a decision 
dated in June 1966.  The Veteran was notified of that 
decision and of his appellate rights.  The Veteran did not 
appeal that decision and it became final.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

Although it appears that the RO reopened the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
the Board is not bound by the RO's determination and is, in 
fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

During the pendency of this appeal, the regulations governing 
new and material evidence were amended several times.  In 
this regard, if a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments 
with a specified effective date without provision for 
retroactive application may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the Veteran.  In this case, the Board has 
determined that the version of 38 C.F.R. § 3.156 which became 
effective on June 10, 1993, and the version of 38 U.S.C.A. 
§ 5108 which is currently in effect are most favorable to the 
Veteran.  Accordingly, those regulations are applied below.  
VAOPGCPREC 3-2000.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

At the time of the 1993 change in law, "new and material 
evidence" was defined as evidence not previously submitted 
to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a).  The version of 38 C.F.R. 
§ 3.156 now in effect defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers.  
The regulation defines "material" evidence as "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  The regulation 
continues that "new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The June 1966 rating decision that first denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, claimed as emotionally unstable personality, on the 
basis that the claimed condition was considered to be a 
constitutional or developmental abnormality, and therefore 
was not a disability under the law.

The evidence associated with the claims file subsequent to 
the June 1966 decision includes a November 2003 VA Memorandum 
from a Board of Psychiatric Specialists, numerous VA Medical 
Center inpatient and outpatient treatment records, the June 
2003, January 2005 and May 2008 VA examination reports, the 
Veteran's testimony at his June 2002 Decision Review Officer 
hearing, as well as his own contentions.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the October 1972 decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder.  

This evidence is certainly new, in that it was not previously 
of record.  With regard to whether the evidence is material, 
the Board notes that then VA treatment records, show his 
complaints, diagnoses, or treatment for, among other things, 
a major depressive disorder since 1989.  The Board finds that 
this evidence, which provides for the first time a diagnosis 
of an acquired psychiatric disorder, as opposed to 
constitutional or developmental abnormality, so significant 
that it must be considered to fairly address the merits of 
the claim.  

Hence, the Board finds that the additional evidence is new 
and material under the definition at 38 C.F.R. § 3.156(a).  
As new and material evidence has been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108.

The Service Connection Claim

As to the service connection claim, the Board first 
considered the VCAA, which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Initially, the Board finds that the VCAA duty was satisfied 
by letters sent to the Veteran in May 2004 and February 2005.  
The letters addressed all required notice elements, except 
the relevant rating criteria or effective date provisions  
However, the Board finds that this was harmless error because 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  

The Board also notes that the May 2004 and February 2005 
notice letters were sent after the initial adjudication of 
the Veteran's claim in October 1972.  However, subsequently, 
in January 2009, a supplemental statement of the case (SSOC) 
was issued.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a SOC or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of these 
notice letters is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted sub nom. 
Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 
07-1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
all available and identified post-service treatment records.  
Additionally, the Veteran was afforded a number of VA 
examinations which the Board finds are adequate to adjudicate 
the claims. 

The Board notes that at his June 2003 VA examination, the 
Veteran reported that he was receiving Social Security 
Administration (SSA) benefits.  However, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The Veteran has not contended that he was 
awarded SSA benefits for an acquired psychiatric disorder.  
In fact, at his June 2003 VA examination, the Veteran stated 
that he was receiving SSA benefits for his diabetic 
neuropathy, back and neck problems.  There is no indication, 
then, that the records would be relevant to the claim here.  
In this case, the Board concedes that the Veteran has been 
diagnosed with an acquired psychiatric disorder.  
Accordingly, what is "of consequence" in this case is 
whether the Veteran's current condition is related to an 
injury or event in service, and there is no indication in the 
record that Social Security records would include any such 
information.  Therefore, remanding the case to obtain such 
records would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  The Board further notes that 
pertinent laws and regulations provide that a psychosis will 
be presumed to have been incurred in service if it had become 
manifest within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Turning to the merits of the Veterans claim, the Board again 
notes that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In adjudicating the claim, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

As to service connection for an acquired psychiatric disorder 
based on in-service incurrence under 38 C.F.R. § 3.303(a), 
the Board notes that during the Veteran's active service he 
was admitted to a U.S. Naval Hospital with acute depressive 
reaction in January 1965.  The Veteran reported having 
suicidal thoughts and "feeling caged and goofy" over the 
past year.  Mental status examination revealed an alert and 
cooperative youth who gave no indications of delusions or 
hallucinations.  The Veteran gave a history of low 
frustration tolerance, rapidly fluctuating emotional 
attitudes and poor goal direction.  He was oriented in all 
three spheres, his memory was intact, he was clinically 
estimated to be of average intelligence, he was not depressed 
in other than a situational setting and he was not psychotic.  
The Veteran reported a history of difficulty relaxing since 
junior high school.  He noted recent stressors such as 
getting married two weeks prior while home on leave, although 
since coming back from leave, he stated that he considered 
himself separated.  The Veteran was advised that because of 
his long-standing periodic feelings of "being caged" and 
having difficulties which antedated coming into the service, 
he was going to be recommended for separation from the 
service.  

After a period of observation and evaluation, a conference of 
staff psychiatrists agreed in February 1965 that the 
appropriate diagnosis was emotionally unstable personality, 
manifested by rapidly fluctuating emotional attitudes, low 
frustration tolerance, occasional schizoid defenses, suicidal 
verbalizations, minimal external precipitating stress 
(routine U.S. Naval service), severe predisposition (life-
long history of neuropathic traits, life-long aggressive 
outbursts, one of which led to expulsion from high school), 
and severe impairment.  It was strongly recommended that the 
Veteran be awarded an Administrative Discharge, as retention 
on active duty would most likely lead to disciplinary and 
possible further psychiatric difficulties. 

The Board notes that emotionally unstable personality is a 
personality disorder.  For purposes of entitlement to 
benefits, the law provides personality disorders are 
congenital or developmental defects and are not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c).  Thus, VA regulations specifically 
prohibit service connection for personality disorders unless 
such disorder was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  
Therefore, entitlement to service connection for an acquired 
psychiatric disorder based on in-service incurrence must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that the post-service 
medical evidence reveals that the Veteran's near continuous 
psychiatric treatment starting approximately seven years 
after his separation from service with his psychiatric 
disorder being variously diagnosed as a personality disorder, 
polysubstance abuse, major depressive disorder, and/or an 
anxiety disorder.

In this regard, the Veteran was hospitalized in August 1972 
for depressive neurosis.  Subsequent September 1972 VA 
treatment records noted that the Veteran was being treated 
for depression.  In December 1972, the Veteran was again 
diagnosed with situational depression and immature, dependent 
personality.  

Shortly thereafter, in February 1973, a Board of VA 
psychiatric specialists evaluated the Veteran and found that 
the personality diagnosis made while the Veteran was in 
service seemed accurate and was well-documented by clinical 
findings at that time.  The diagnosis of depressive neurosis, 
made 7 years later, did not invalidate the personality 
diagnosis and it was not necessarily part and parcel of the 
same process.  The Board of psychiatric specialists concluded 
that it was probably best to view the Veteran's personality 
disorder as a factor which would predispose him to periods of 
depression.  As such, a superimposed disease or injury which 
created additional disability was not shown at that time.  

In June 1974, the Veteran was treated for drug dependency and 
a character disorder.  Subsequent October 1977 VA 
hospitalization records showed his treatment for anxiety and 
drug abuse.  A subsequent October 1981 VA treatment record 
stated that the Veteran had a possible diagnosis of Vietnam 
Veteran adjustment reaction and depression.  Thereafter, 
April 1982 as well as November 1984 and December 1984 VA 
treatment records showed the Veteran's complaints and/or 
treatment for a personality disorder and polysubstance abuse.  
In March 1989, the Veteran was hospitalized for treatment for 
major depression.  He was also noted to have a history of 
polysubstance dependence.  Subsequent VA treatment records 
show the Veteran's continued complaints, diagnoses, or 
treatment for the above psychiatric disorders. 

The Veteran underwent a VA examination in June 2003.  At that 
time, the VA examiner diagnosed the Veteran with anxiety 
disorder not otherwise specified, dysthymic disorder, and 
personality disorder, not otherwise specified.  Subsequently, 
the January 2005 VA examiner diagnosed the Veteran with 
anxiety disorder, not otherwise specified, dysthymia, 
polysubstance dependence, in remission and personality 
disorder with antisocial features.  And, the May 2008 VA 
examiner diagnosed the Veteran with mild depression and an 
anxiety disorder, not otherwise specified.

Given the above post-service medical history, the Board finds 
that the length of time between the Veteran's separation from 
service in 1965 and first being seen for treatment for 
depressive neurosis seven years later in 1972, as well as the 
fact that he was not diagnosed with a major depressive 
disorder until over twenty years later in 1989, to be 
compelling evidence against finding continuity.  Put another 
way, the seven year gap between the Veteran's service 
discharge and first seen complaining of a psychiatric 
disorder (depressive neurosis) and the over twenty year gap 
between his service discharge and first being diagnosed with 
an acquired psychiatric disorder (major depressive disorder) 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he felt said since service.  See 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   
However, the Veteran and his representative as lay persons 
are not competent to diagnosis the claimant with an acquired 
psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the claim of having problems with being 
said since service is contrary to what is found in the in-
service and post-service medical records including the 
findings by the Navy just prior to his discharge.  

Furthermore, the Board finds the Veteran's claims not 
credible given the documentation found in the record 
regarding his being a liar.  Specifically, starting in 
approximately 1981, the Veteran's VA treatment records are 
full of claims that he served in the Republic of Vietnam.  
For example, at an October 1981 psychiatric evaluation, the 
Veteran reported a history of a stab wound to the stomach 
while in Vietnam.  In November 1981, the Veteran complained 
of "battle dreams" and attended Vietnam Veterans support 
groups.  In January 1982, he reported that he had served in 
Vietnam from 1964 to 1968.  Thereafter, while hospitalized in 
March 1989, he again reported that he was a Vietnam Veteran.  
In November 2001, the Veteran reported that he did two tours 
of duty in Vietnam as a Navy SEAL in underwater demolition.  
In a December 2001 mental health intake report, the Veteran 
reported that he experienced trauma due to combat missions in 
Vietnam, stating that he was a Navy SEAL and a demolitions 
expert.  He continued that he was stabbed in the stomach 
during hand to hand combat, and that he received a gunshot 
wound on another occasion.  Similarly, in January 2002, the 
Veteran reported doing 3 tours of duty in Vietnam between 
1965 and 1969 as a Navy SEAL. 

However, a review of the Veteran's service personnel records 
reveals that he did not serve in the Republic of Vietnam.  As 
was noted above, the Veteran received an Administrative 
Discharge after only approximately one year of active service 
and at no time during that service do his records show he 
step foot in the Republic of Vietnam.  Indeed, a February 
1982 VA treatment note states that the Veteran told many 
conflicting lies about his condition.  The Veteran was 
informed that he had been caught in a number of conflicting 
statements about himself, and he was diagnosed with 
antisocial personality disorder.  In March 1982, it was noted 
that the Veteran had a history of malingering and numerous 
psychiatric problems.  He was again caught lying and trying 
to deceive the staff.  Moreover, VA examiners in June 2003, 
January 2005, and May 2008 all commented on the fact that the 
Veteran made statements that were inaccurate and that they 
questioned the credibility of his account of his events 
during active service because of this inaccurate history. 

In these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for an acquired 
psychiatric disorder for many years post-service, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for an acquired psychiatric 
disorder based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that there is no competent medical evidence 
in the record of a causal association or link between the 
post-service acquired psychiatric disorder and an established 
injury, disease, or event of service origin.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  In fact, the January 2005 VA examiner 
opined after a review of the record on appeal, with specific 
citation to the audiological information found in the record, 
and an examination of the claimant that his acquired 
psychiatric disorder was not related to service.  This 
opinion is not contradicted by any other medical evidence of 
record.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Although the May 2008 VA examiner stated that an opinion 
could not be rendered without resorting to speculation, the 
Board notes that an award of service connection must be based 
on reliable competent medical evidence and may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2008).  Furthermore, the May 2008 VA 
examiner thereafter commented that many of the Veteran's 
issues appeared to stem from behavioral problems and life 
situations that were likely brought about due to his 
personality disorder, as opposed to his active service.  

Lastly, while the Veteran and his representative have claimed 
his acquired psychiatric disorder was caused by the 
claimant's military service, the Board does not find these 
lay assertions credible because as lay persons they do not 
have the required medical expertise to give such an opinion.  
Evans, supra; See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, the Board also finds that service connection for 
an acquired psychiatric disorder is not warranted based on 
the initial documentation of the disability after service 
because the weight of the competent and credible medical 
evidence is against finding a causal association or link 
between the post-service disorder and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

Likewise, the Board finds that service connection is not 
warranted for an acquired psychiatric disorder on a 
presumptive basis under 38 C.F.R. §§ 3.307, 3.309 because the 
record does not show the Veteran being diagnosed with such a 
disability in the first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent only, the appeal is 
granted.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


